IN THE UNITED STATES COURT OF APPEALS

                           FOR THE FIFTH CIRCUIT
                              _______________

                                 No. 95-30899
                              Summary Calendar
                               _______________



                                 MILFORD LEE,

                                                 Plaintiffs-Appellants,

                                    VERSUS


                          TED BERTHELOT, et al.,

                                                 Defendants-Appellees.

                        _________________________

             Appeal from the United States District Court
                 for the Middle District of Louisiana
                             (CA-93-1004-A)
                       _________________________
                              April 9, 1996


Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*



      Milford Lee appeals from summary judgments dated January 5,

1995, and July 25, 1995, in favor of defendants in his civil rights

suit with supplemental state law claims.                 Lee’s arguments on

appeal, regarding his official and personal capacity suits, are

dismissed for failing to provide an argument as required by FED. R.

APP. P. 28(a)(6).      See Moore v. FDIC, 993 F.2d 106, 107 (5th Cir.


     *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
1993).   We have reviewed the record and Lee’s brief regarding the

alleged unconstitutional seizure and affirm the summary judgment

for essentially the same reasons set forth by the district court.

     AFFIRMED IN PART, DISMISSED IN PART.




                                 2